Citation Nr: 1534410	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right hip degenerative joint disease with bursistis.

2.  Entitlement to service connection for left hip degenerative joint disease.

3.  Entitlement to service connection for right shoulder degenerative joint disease.

4.  Entitlement to service connection for left shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1960 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In April 2015, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to a total disability rating based on individual employability has been raised by the record in the November 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).  Specifically, a November 2008 VA spine examination report notes the presence of a weak gluteus medius and a compensated Trendelenburg gait in which the Veteran leans his trunk to the ipsilateral side when in stance phase.  The report further notes that a weak gluteus medius could be seen with L5 problems or with hip or sacroiliac joint problems.  The examination report, thus, raises the issue of service connection of the Veteran's hips as secondary to his service-connected back.  The Veteran also raises the issue of secondary service connection in the April 2015 Board hearing.  As there is no VA examination with respect to the Veteran's hips, such examination is warranted.

Similarly, the Veteran has claimed that his shoulder disabilities are secondary to his service-connected disabilities.  See January 2013 Supplemental Claim.  As no opinion as to aggravation by service-connected disabilities was provided by the November 2011 VA shoulder examination, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, return the claims file to the examiner who conducted the November 2011 VA shoulder examination, if available, to provide an opinion as follows:

For any left and right shoulder disability diagnosed from January 2010 to the present, is it at least as likely as not that the shoulder disability is proximately due to, the result of, or aggravated by, the Veteran's service-connected disabilities, including his spine and carpel tunnel syndrome disabilities.

If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

A rationale should be provided for all opinions.

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion as to whether it is at least as likely as not that the Veteran's left and right hip disabilities are proximately due to, the result of, or aggravated by, service or the Veteran's service-connected spine disability.

A rationale should be provided for all opinions.

4.  If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






